428 A.2d 788 (1981)
Beulah SEITZ
v.
L & R INDUSTRIES, INC. (PALCO PRODUCTS DIVISION).
No. 79-61-Appeal.
Supreme Court of Rhode Island.
April 24, 1981.
Reargument Granted May 21, 1981.
Lovett & Linder, Ltd., Raul L. Lovett, Lauren E. Jones, Providence, for petitioner.
Gunning, LaFazia & Gnys, Inc., Raymond A. LaFazia, Tillinghast, Collins & Graham, DeWitte J. Kersh, Jr., Peter J. McGinn, Christopher H. Little, Providence, for amicus curiae, New England Tel. and Tel. Co.

OPINION
PER CURIAM.
The final decree of the Appellate Commission is affirmed by an equally divided court.
SHEA, J., took no part in the consideration or decision of this case.